Citation Nr: 1612135	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-02 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right arm disorder, to include as secondary to service-connected status post vertebral fracture with spondylosis and strain of the cervical spine and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from July 2003 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in January 2016.  A transcript is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a right arm disorder caused or aggravated by his service-connected neck disorder and/or PTSD.  Service treatment records include complaints of right shoulder spasm in August and September 2009.  During a July 2011 VA examination, the Veteran complained of right upper extremity neuropathy with paresthesia.  Objective examination showed decreased or absent sensation.  Sensory loss was also noted on a VA treatment record dated in November 2011.  However, VA electromyography (EMG) reports dated in May 2010 and February 2012 were normal in the right upper extremity.  As such, there is no current diagnosis of a right upper extremity disorder.  

During the January 2016 Board hearing, the Veteran testified that he continues to have treatment for his right arm neuropathy.  As it has been more than three years since the Veteran's last VA examination and EMG, the Board finds an additional VA examination and opinion is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers who treated him for his right arm disorder and whose records have not been obtained and added to the claims file. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination in the appropriate specialty to determine the nature and etiology of any currently-diagnosed right upper extremity disorder.  After physical examination, to include an EMG if deemed necessary, and review of the claims folder, the examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any diagnosed right upper extremity disorder was incurred in service or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected neck or psychiatric disabilities.  The examiner must explain the rationale for any opinions given.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim that is currently on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




